DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on 03/19/2021 is acknowledged. In a telephone call on 03/31/2021, applicant was advised that claims 21-24 are also method claims and are withdrawn from consideration so that method claims 21-30 are withdrawn from consideration. Apparatus claims 1-20 are elected (by telephone conversation with applicant).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claims 2-6 and 14-18 of “ approximately parallel” is indefinite because the term “approximately” is defined to mean “used to show that something is almost, but not completely, accurate or exact; roughly.” Applicant’s specification does not provide a definition for the term “approximately” and it is unclear what applicant considers to be “approximately parallel.” For purposes of examination, the examiner will interpret the recitation of “approximately parallel” to mean --almost, but not completely parallel--.
The recitation in claim 9 of “substantially planar” is indefinite because the term “substantially” is defined to mean “for the most part; essentially.” Applicant’s specification does not provide a definition for the term “substantially” and it is unclear what applicant considers to be “substantially planar.” For purposes of examination, the examiner will interpret the recitation of “substantially planar” to mean --for the most part planar--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan (20130045822).

 	Regarding claim 1, Stefan (Figures 1-5) teaches a hockey stick apparatus, comprising: a shaft, having a proximal end and a distal end; a blade, having a heel end and a toe end, a paddle comprising a top edge and a bottom edge, the paddle having a length extending between a proximal end and a distal end, and a first width extending between the top edge and the bottom edge, the distal end of the paddle coupled to the heel end of the blade, and the proximal end of the paddle coupled to the distal end of the shaft (Para. 0018-0019), the paddle further comprising: a front face; a back face, the back face further comprising: a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; a rib structure (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document), coupled to the spine and the back face, and extending from the spine to the top edge or the bottom edge; and a recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document), the recessed area having a first thickness, wherein a second thickness of the paddle between the front face and a back surface of the spine is greater than the first thickness (Para. 0010, 0018-0019).





	Regarding claim 4, Stefan (Figures 1-5) teaches the spine comprises a triangular shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019).


	Regarding claim 7, Stefan (Figures 1-5) teaches the recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document) extends to a portion of a back face of the blade.


	Regarding claim 8, Stefan (Figures 1-5) teaches at least a portion of the top edge and bottom edge are rounded back toward the back face of the paddle (See figure 5).


	Regarding claim 9, Stefan (Figures 1-5) teaches the front face (See figure 2) is substantially planar.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (20130045822).

	Regarding claim 2, Stefan (Figures 1-5) teaches the spine comprises (6) a shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019), and the spine can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature (Para. 0010).
 	Stefan does not explicitly teach the spine comprises a rectangular shaft.
The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with the spine comprises a rectangular shaft as a matter of design choice (changes in shape) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 5, Stefan (Figures 1-5) teaches the spine comprises a shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019), and the spine can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature (Para. 0010).
 	Stefan does not explicitly teach the spine comprises an I-beam shaft.
	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


 	Regarding claim 10, Stefan (Figures 1-5) teaches the spine can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature (Para. 0010).
 	Stefan does not explicitly teach the spine has a trapezoidal cross section.
	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with the spine has a trapezoidal cross section as a matter of design choice (changing the shape of the spine) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 12, Stefan (Figures 1-5) teaches the shaft, the paddle, and the blade are integrally molded (Para. 0007).
 	It is noted that the recitation in claim 12 of “the shaft, the paddle, and the blade are integrally molded” is directed to a product (a hockey stick) made by a process (molding). Stefan discloses making a hockey stick by different forms of molding (Stefan: Para. 0007). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 


	Regarding claim 13, Stefan (Figures 1-5) teaches a hockey stick apparatus, comprising: a shaft, having a proximal end and a distal end; a blade, having a heel end and a toe end, a paddle comprising a top edge and a bottom edge, the paddle having a length extending between a proximal end and a distal end, and a first width extending between the top edge and the bottom edge, the distal end of the paddle coupled to the heel end of the blade, and the proximal end of the paddle coupled to the distal end of the shaft (Para. 0018-0019), the paddle further comprising: a front face; a back face, the back face further comprising: a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, where the spine can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature (Para. 0010), the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; and a central recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document), the central recessed area having a first thickness, wherein a second thickness of the paddle between the front face and a back surface of the spine is greater than the first thickness (Para. 0010, 0018-0019).
 	Stefan does not explicitly teach a bifurcated spine.
 	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with a bifurcated spine as a matter of design choice (changes in shape) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).



 	The modified Stefan does not teach the bifurcated spine comprises a rectangular shaft.
	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 15, the modified Stefan (Figures 1-5) teaches the spine comprises a circular or semi-circular shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019).
	The modified Stefan does not explicitly teach a bifurcated spine.
	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with a bifurcated spine as a matter of design choice (changes in shape) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 16, the modified Stefan (Figures 1-5) teaches the spine comprises a triangular shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019).
	The modified Stefan does not explicitly teach a bifurcated spine.
	It is noted that the Stefan (Para. 0010) discloses: “the surface feature can run the entire length of the paddle, from the blade to the shaft. The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with a bifurcated spine as a matter of design choice (changes in shape) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 17, the modified Stefan (Figures 1-5) teaches the spine comprises a shaft extending along a portion of the back face approximately parallel to a longitudinal axis of the paddle (Para. 0010, 0018-0019).
 	The modified Stefan does not explicitly teach the bifurcated spine comprises an I-beam shaft.
The surface feature can have a cross-sectional profile of any symmetrical or asymmetrical shape which lends itself to the purpose of the surface feature, including, but not limited to, a semi-circle, half-ellipse, triangle, parabola, or hyperbola. The surface feature can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle.” It is noted that applicant’s specification discloses various different shapes of the spine. Applicant’s specification (Para. 0056) discloses “further, the spine 126 may include a shaft that extends along at least a portion of the back face 124 approximately parallel to this longitudinal axis. In one example, the shaft that makes up the spine 126 may have a rectangular cross-section. However, additional spine 126 geometries are contemplated, without departing from the scope of these disclosures. For example, the shaft may have a circular or semicircular cross-section, or a triangular cross-section. Indeed, the shaft that makes up the spine 126 may include any prismal geometry, without departing from the scope of these disclosures. In yet another example, the shaft of the spine 126 may have an I-beam geometry, or C-shaped geometry, without departing from the scope of these disclosures.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stefan with the bifurcated spine comprises an I-beam shaft as a matter of design choice (changing the shape of the spine) which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Stefan: Para. 0010).


	Regarding claim 19, the modified Stefan (Figures 1-5) teaches the recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document) extends to a portion of a back face of the blade.


	Regarding claim 20, the modified Stefan (Figures 1-5) teaches at least a portion of the top edge and bottom edge are rounded back toward the back face of the paddle (See figure 5).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan on view of Luehrsen (20150328511).

	Regarding claim 6, Stefan (Figures 1-5) teaches a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face (Para. 0010, 0018-0019).
 	Stefan does not teach the spine is at least partially hollow and has a cavity extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle.
 	Luehrsen (Figures 1-6) teaches the spine (Fig. 6, Part No. 112) is at least partially hollow and has a cavity (Fig. 6, Part No. 24) (Para. 0035) extending along at 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with the spine is at least partially hollow and has a cavity extending along at least a portion of the back face as taught by Luehrsen as a means of providing a sports implement with a spine/rib that provides desired ball velocity, level of control and accuracy (Luehrsen: Para. 0035).


	Regarding claim 18, the modified Stefan (Figures 1-5) teaches a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face.
 	The modified Stefan does not teach the bifurcated spine is at least partially hollow and has a cavity extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle.
	Luehrsen (Figures 1-6) teaches the bifurcated spine (Fig. 6, Part No. 112) is at least partially hollow and has a cavity (Fig. 6, Part No. 24) (Para. 0035) extending along at least a portion of the back face approximately parallel to a longitudinal axis of the sports shaft.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stefan with the bifurcated spine is at least partially hollow and has a cavity extending along at least a portion of the back .


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan on view of Crawford (5603498).

	Regarding claim 6, Stefan (Figures 1-5) teaches a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face (Para. 0010, 0018-0019).
 	Stefan does not teach the spine is at least partially hollow and has a cavity extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle.
 	Crawford (Figures 1-8) teaches the spine is at least partially hollow (Fig. 5, Part No. 30, 32) and has a cavity extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle (Col. 3, Lines 7-15).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stefan with the spine is at least partially hollow and has a cavity extending along at least a portion of the back face as taught by Crawford as a means of providing lightweight hockey stick paddle configured to decrease weight while retaining high structural strength (Crawford: Col. 3, Lines 7-15).



 	The modified Stefan does not teach the bifurcated spine is at least partially hollow and has a cavity extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle.
	Crawford (Figures 1-8) teaches he bifurcated spine is at least partially hollow and has a cavity (Fig. 5, Part No. 30, 32) extending along at least a portion of the back face approximately parallel to a longitudinal axis of the paddle (Col. 3, Lines 7-15).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stefan with the bifurcated spine is at least partially hollow and has a cavity as taught by Crawford as a means of providing lightweight hockey stick paddle configured to decrease weight while retaining high structural strength (Crawford: Col. 3, Lines 7-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711